Citation Nr: 1132681	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-23 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 22, 2008, and in excess of 30 percent beginning May 22, 2008, for chronic tinea pedis, onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied an evaluation in excess of 10 percent for service connected chronic tinea pedis and onychomycosis.  Subsequently, in July 2009, the RO increased the evaluation to 30 percent from May 22, 2008.  The Veteran testified before the undersigned at a Travel Board hearing in New York, New York, in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to May 22, 2008, the Veteran's service-connected tinea pedis, onychomycosis, did not affect 20 percent of the entire body or 20 to 40 percent of exposed areas, and systemic therapy for a total duration of six weeks or more, but not constant, during the past 12-month period was not shown.

2.  From May 22, 2008, the Veteran's service-connected tinea pedis, onychomycosis, required near-constant systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for service-connected tinea pedis, onychomycosis, prior to May 22, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2010).

2.  The criteria for a disability evaluation of 60 percent for service-connected tinea pedis, onychomycosis, from May 22, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete preadjudication notice was sent in a letter dated in June 2008.

VA has obtained service treatment records and VA and private treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony.  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for tinea pedis, onychomycosis, was granted in an August 2004 rating decision, and an initial 10 percent rating was assigned from January 1998.  The Veteran filed his claim for an increased rating in February 2008.  In the August 2008 rating decision on appeal, the RO denied an evaluation in excess of 10 percent.  After the Veteran appealed, a statement of the case issued in July 2009 granted a 30 percent rating from May 22, 2008.

Under Diagnostic Code (DC) 7813, the disability is rated under disfigurement of the head face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  In the present case, the evidence demonstrates the Veteran's disability is appropriately rated under DC 7806, as there is no evidence of scarring.

Under DC 7806, a 10 percent rating is assigned for dermatitis or eczema which involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating, 60 percent, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

An August 2004 VA examination noted chronic tinea pedis bilaterally and onychomycosis of right second and left first and second distal toenails.  This was treated with various topical medications.

An October 2007 VA dermatology treatment note listed topical econazole nitrate as the Veteran's treatment for his tinea pedis.

An April 2008 treatment record noted the Veteran was to use Spectazole daily in the web spaces and on the soles of his feet for his tinea pedis condition.

A VA examination was conducted in June 2008.  The examiner noted tinea pedis and onychomycosis on both feet, affecting less than five percent of the Veteran's body.  The examiner noted that the Veteran used econazole cream and was taking Lamisil tablets, 250 mg, for six weeks for his tinea pedis and onychomycosis.  The examiner noted that the condition appeared to be improving with treatment.

A July 2008 treatment record noted continued onychomycosis and that the Veteran was still using Lamisil tablets.

A September 2008 treatment record noted that the Veteran had finished a three month course of Lamisil two to three weeks earlier.  He continued to have symptoms of onychomycosis.

A May 2009 treatment record noted that the Veteran had undergone two six-week courses of Lamisil in the past year and was here for follow-up laboratory findings after a recent six-week course.  The examiner ordered another six-week course of Lamisil.  

In January 2010 the Veteran was advised that it would take 18 months for his toenails to grow out completely.  A June 2011 prescription record showed that he was prescribed Itraconazole orally for fungal infection.  

At his hearing before the undersigned, the Veteran testified that he believed his systemic treatments for his tinea pedis and onychomycosis were "near-constant" as he would take them for prescribed periods and then have to stop while his laboratory testing was done and because they could not be taken continuously without damage to organs including the liver.  

Rating Prior to May 22, 2008

Upon review of the evidence of record, the Board finds that the criteria for a disability evaluation greater than 10 percent were not been met for the Veteran's service-connected tinea pedis, onychomycosis, prior to May 22, 2008.  The medical evidence does not show that the tinea pedis and onychomycosis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Specifically, the June 2008 VA examiner noted that the Veteran's condition affected his feet, which represented less than five percent of his body.

Moreover, there is no medical evidence or record demonstrating that systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the period prior to May 22, 2008.  Specifically, the August 2004 VA examination report and the October 2007 and April 2008 VA dermatology notes indicated that topical creams were used only.  Thus, the evidence of record does not show that the Veteran's service-connected tinea pedis and onychomycosis warranted a disability evaluation in excess of 10 percent prior to May 22, 2008.

Rating From May 22, 2008

The RO assigned a 30 percent evaluation from May 22, 2008, finding that to be the date when systemic treatment of the Veteran's tinea pedis and onychomycosis began.  

Reviewing the record and the Veteran's testimony, the Board agrees with the Veteran that a 60 percent evaluation is appropriate from May 22, 2008.  The record shows that repeated cycles of systemic treatment involving oral Lamisil and Itraconazole have been required since May 2008, and that these treatments, when considered in light of the need that time be taken in between courses, may be characterized as "near-constant."  In this regard, the finding of constant symptoms indicates that the need for systemic therapy would be near constant or at least as frequent as would be allowed given the side effects inherent in the use of the oral treatments.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7806.



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for chronic tinea pedis, onychomycosis, prior to May 22, 2008, is denied.

An evaluation of 60 percent for chronic tinea pedis, onychomycosis, from May 22, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


